1                                                               The Honorable Benjamin H. Settle
2
3
4
5
                           UNITED STATES DISTRICT COURT FOR THE
6
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT TACOMA
8
9      UNITED STATES OF AMERICA,                            CASE NO. CR21-05186BHS
10                             Plaintiff
11                                                          GOVERNMENT’S MEMORANDUM
                                                            RE: DEFENDANT’S FRAUDULENT
12                        v.
                                                            SURETY SCHEME
13     ABIDEMI RUFAI
       a/k/a Sandy Tang,
14
                               Defendant.
15
16
                                           I.      INTRODUCTION
17
            This submission provides new information relevant to the government’s Motion
18
     for Review of Release Order. Specifically, earlier today, the government received a
19
     transcript of a call between Rufai and his brother that took place after the second
20
     detention hearing. The recording makes clear that, contrary to the defense’s
21
     representations to the Magistrate Judge, Rufai does not even know the supposed “family
22
     friend” who agreed to serve as a surety and custodian. The call also discloses that,
23
     contrary to Rufai’s statements to Pretrial Services, Rufai has significant financial
24
     resources that he states he will use to buy his release. All of this shows that Rufai has
25
     participated in a scheme to mislead the court and Pretrial Services, and underscores the
26
     fact that he is not a suitable candidate for pretrial release.
27
28


      Memorandum re: Fraudulent Surety Scheme- 1                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Rufai – CR21-05186BHS
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1                                      II.       BACKGROUND
 2         As discussed in prior pleadings, defendant proffered a surety at the May 21, 2021
 3 detention hearing. The defense characterized the surety as a “family friend” who would
 4 not only sign the bond, but who would also agree to allow Rufai to live with her and her
 5 husband (who is now known to be a twice-convicted identity thief in his own right) while
 6 on pretrial release. Dkt. 13, Ex. B at 5.
 7         The surety was placed under oath at the detention hearing. Id. at 9. The surety
 8 testified that she sees the defendant “at least once or twice” each time the defendant
 9 comes to the United States, which is “often.” Id. at 10. The surety further testified that
10 she had seen defendant on his current visit to the United States, and that she had also
11 attended the defendant’s son’s “naming ceremony” in Queens, New York. Id. at 9. Rufai
12 was present for all of this testimony.
13       On June 23, 2021, the government received a transcript of a recorded call between
14 defendant and his brother. See Ex. A (transcript of call). The call took place on May 25,
15 2021—four days after the detention hearing. It is evident from the recording that the
16 defense’s presentation of the surety as a friend of Rufai was false, and that, in fact, Rufai
17 does not even know the surety. In the call, Rufai’s brother states that “they found a lady
18 to set up the bail.” Ex. A at 2. Rufai responds “yeah . . . we were together in court last
19 week. But that lady . . . that lady agreed to do [it].” Rufai’s brother tells Rufai that
20 “Dayo” (the person who arranged the surety) told the brother that the surety has “only
21 been to Nigeria once.” Id. at 4. Rufai asked if the surety’s husband is in New York or
22 Nigeria. Id. The brother responded that “her husband is here in New York.” Id.
23        Rufai and his brother then discussed the fact that the surety might withdraw
24 because of pressure on her family in Nigeria resulting from publicity about the case.
25 They discussed the possibility of obtaining another surety. Rufai stated:
26         Whoever you can get, I don’t know, do you understand? No matter how it
27         is, I will pay the money. Do you understand? Just leave that alone. I will
           pay the money. . . . The money is available. You don’t have to be afraid
28         of that.

     Memorandum re: Fraudulent Surety Scheme- 2                            UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Rufai – CR21-05186BHS
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
1 Ex. A p. 5.
2                                          III.    DISCUSSION
3
            It is evident from the call that Rufai knowingly participated in a scheme to mislead
4
     the Court. Rufai was present when the surety gave testimony that led the magistrate
5
     judge to believe she and Rufai knew one another well enough for her to be a suitable
6
     surety and third-party custodian. In fact, Rufai did not even know “the lady” and did not
7
     know basic biographical information about her. The recording also makes clear that
8
     Rufai has significant assets (at least enough to cover a $300,000 bond), which he is
9
     willing to use however he can to secure his own release. This is contrary to his statement
10
     to Pretrial Services in New York that “his only asset is $6,000 in the United States and
11
     $10,000 in Nigerian checking and savings account.” Pretrial Service Report at 2. And,
12
     the recording shows that Rufai and his brother conspired to set up a replacement sham
13
     surety to buy Rufai’s release.
14
            The provision of false information to the Court and Pretrial Services “indicates a
15
     willingness by the defendant to obstruct the criminal justice process,” and should be
16
     considered in evaluating detention because it bears on the defendant’s character. United
17
     States v. Herndon, 2020 WL 2607154 at *7 (M.D.N.C. 2010). A misrepresentation to
18
     Pretrial Services “strongly weighs against the defendant’s release because it undermines
19
     any basis the Court may have for concluding that he would obey conditions, and
20
     heightens the concern that he will resume criminal activity . . ..” Id.; see United States v.
21
     Cornish, 12 Fed. Appx. 363, 363-4 (6th Cir. 2001) (affirming detention order where a
22
     trial judge found “the defendant was not truthful with either the court or Pretrial
23
     Services”); United States v. Vega, 206 F.R.D. 266, 271 (N.D. Cal. 2001) (ordering
24
     detention based in part on defendant’s “conduct of providing false information to Pretrial
25
     Services”).
26
     //
27
     //
28


      Memorandum re: Fraudulent Surety Scheme- 3                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      United States v. Rufai – CR21-05186BHS
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Memorandum re: Fraudulent Surety Scheme- 4    UNITED STATES ATTORNEY
                                                  700 STEWART STREET, SUITE 5220
     United States v. Rufai – CR21-05186BHS
                                                    SEATTLE, WASHINGTON 98101
                                                          (206) 553-7970
1                                        IV.      CONCLUSION
2          This new information, together with that previously provided, makes clear that
3 defendant presents an extreme flight risk who cannot be expected to observe conditions
4 of release or appear for court. The Court should revoke the release order.
5
6          DATED: June 23, 2021.
7                                                      Respectfully submitted:
8                                                      TESSA M. GORMAN
                                                       Acting United States Attorney
9
10                                                     s/ Seth Wilkinson
                                                       SETH WILKINSON
11                                                     CINDY CHANG
12                                                     Assistant United States Attorneys
                                                       700 Stewart Street, Suite 5220
13
                                                       Seattle, WA 98101-1271
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Memorandum re: Fraudulent Surety Scheme- 5                            UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Rufai – CR21-05186BHS
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
